                                       Case 3:20-cv-07760-WHA Document 91 Filed 02/25/21 Page 1 of 2




                               1     Deepali A. Brahmbhatt (SBN 255646)                 Eugene Y. Mar (State Bar No. 227071)
                                     Email: dbrahmbhatt@devlinlawfirm.com               emar@fbm.com
                               2     DEVLIN LAW FIRM LLC                                Winston Liaw (State Bar No. 273899)
                                     3120 Scott Blvd. #13,                              wliaw@fbm.com
                               3     Santa Clara, CA 95054                              Sushila Chanana (State Bar No. 254100)
                                     Telephone:    (650) 254-9805                       schanana@fbm.com
                               4                                                        Ashleigh Nickerson (State Bar No. 331056)
                                     Timothy Devlin (pro hac vice)                      anickerson@fbm.com
                               5     Email: tdevlin@devlinlawfirm.com                   Farella Braun + Martel LLP
                                     Peter Mazur (pro hac vice)                         235 Montgomery Street, 17th Floor
                               6     Email: pmazur@devlinlawfirm.com                    San Francisco, California 94104
                                     Devlin Law Firm LLC                                Telephone: (415) 954-4400
                               7     1526 Gilpin Avenue                                 Facsimile: (415) 954-4480
                                     Wilmington, DE 19806
                               8     Telephone: (302) 449-9010                          Attorneys for Defendant
                                                                                        Adobe Inc.
                               9     Attorneys for Plaintiff
                                     SynKloud Technologies LLC
                            10

                            11                                      UNITED STATES DISTRICT COURT
                            12                                   NORTHERN DISTRICT OF CALIFORNIA
                            13                                          SAN FRANCISCO DIVISION
                            14
                                    SYNKLOUD TECHNOLOGIES, LLC,                         Case No. 3:20-cv-07760-WHA
                            15
                                                    Plaintiff,                          NOTICE OF MEDIATION
                            16
                                            vs.                                         The Hon. William H. Alsup
                            17
                                    ADOBE, INC.,                                        Trial Date: June 6, 2022
                            18
                                                    Defendant.
                            19
                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104
         (415) 954-4400
                                    Notice re: Mediation - Case No. 3:20-cv-07760 WHA                                    38027\13955433.2
                                       Case 3:20-cv-07760-WHA Document 91 Filed 02/25/21 Page 2 of 2




                               1            In accordance with the joint stipulation agreeing to private mediation between Defendant

                               2 ADOBE INC. and Plaintiff SYNKLOUD TECHNOLOGIES, LLC, both parties have selected

                               3 Shirish Gupta of JAMS as their private mediator and agree to the mediation taking place on May

                               4 24, 2021.

                               5     Dated: February 25, 2021                           Respectfully submitted,

                               6
                                     /s/ Deepali A. Brahmbhatt                          /s/ Eugene Y. Mar
                               7     Deepali A. Brahmbhatt (SBN 255646)                 Eugene Y. Mar (State Bar No. 227071)
                                     Email:                                             emar@fbm.com
                               8     dbrahmbhatt@devlinlawfirm.com                      Winston Liaw (State Bar No. 273899)
                                     DEVLIN LAW FIRM LLC                                wliaw@fbm.com
                               9     3120 Scott Blvd. #13,
                                     Santa Clara, CA 95054                              Sushila Chanana (State Bar No. 254100)
                            10       Telephone:     (650) 254-9805                      schanana@fbm.com
                                                                                        Ashleigh Nickerson (State Bar No. 331056)
                            11       Timothy Devlin (pro hac vice)                      anickerson@fbm.com
                                     Email: tdevlin@devlinlawfirm.com                   FARELLA BRAUN + MARTEL LLP
                            12       Peter Mazur (pro hac vice)                         235 Montgomery Street, 17th Floor
                                     Email: pmazur@devlinlawfirm.com
                            13                                                          San Francisco, California 94104
                                     Devlin Law Firm LLC
                                     1526 Gilpin Avenue                                 Telephone: (415) 954-4400
                            14       Wilmington, DE 19806                               Facsimile: (415) 954-4480
                                     Telephone: (302) 449-9010
                            15                                                          Attorneys for Defendant
                                     Attorneys for Plaintiff                            Adobe Inc.
                            16       SynKloud Technologies LLC
                            17

                            18

                            19
                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104
         (415) 954-4400
                                    Notice re: Mediation - Case No. 3:20-cv-07760 WHA   2                                 38027\13955433.2
